In addition to the above cases decided on appeal from the Court of Claims, the Supreme Court in the case of United States v. Jones et al. (131 U. S. R., 1), appeal from the Circuit *533Court of tbe United States for the district of Oregon, decided that the Act of March 3,1887, “to provide for the bringing of suits against the Government of the United States ” (24 Stat. L., 505 c. 359), does not confer upon the district or circuit courts of the United States or upon the Court of Claims jurisdiction in equity to compel the issue and delivery of a patent for public land.